Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
1.	Due to Applicant's arguments and/or amendments, filed 2/19/2021, all previous objections to the drawings and 35 U.S.C. 112 rejections are hereby withdrawn.

Allowable Subject Matter
2.	Claims 1-16,18-20 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        3/1/2021